DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 17/560,078 filed on December 22, 2021.  Currently claims 1-20 remain in the examination. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

3.	Applicant’s disclosure of related application information as described in paragraph [0001] of the specification is acknowledged. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 9, line 4: it is unclear what Applicant meant by “positive dwell period.”  
Appropriate correction/clarification is required.
	Claims 10, 19, and 20 are rejected on the same ground as claim 9.  The subject matters in these claims may be allowable if 35 USC 112 is resolved.  

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-6 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0139989 A1 to Atwater et al. (hereinafter “Atwater”). 
Regarding claims 1 and 11, Atwater discloses a system and the method for a barcode reader 100 (see abstract and figure 1)  comprising a weigh platter configured to measure a weight (see abstract); an off-scale detection component (see paragraph 0036 and 0072); a light source 1200c/1200d (see figure 12A-12C and paragraph 0124) which provides a border created by the projected light along the lateral edge and above the weigh platter as shown in figure 15 (see paragraph 0130); a processing unit 240 (or controller) (see figure 2 and paragraph 0052) which detects an off-scale condition (see paragraph 0036).  Even if the items are in off-scale situations, the measurement is still taken (see paragraphs 0004 and thereafter).  
	Regarding claims 2 and 12, relying on figure 16, the scan planes 1510a and 1501b generated by the light source appear to be narrow beam pattern (see paragraph 0130). 
	Regarding claims 3 and 13, the light beam 1210c (see figures 12B) may be collimated (see paragraph 0124).
	Regarding claims 4 and 14, the light being interrupted by an object or item that extends beyond an edge of the weigh platter creates off-scale condition (see paragraph 0124).
	Regarding claims 5 and 15, as shown in figure 13, two light sources 1200a and 1200b are used for transmitting light beams along opposite edged of the weigh platter 110 (see figure 13 and paragraph 0116). 
	Regarding claims 6 and 16, the light sources may be LEDs (see paragraph 0118).

Allowable Subject Matter
9.	Claims 7, 8, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter:  The claims are directed at a barcode reader configured to be supported by a workstation comprising a weigh platter having a first lateral edge and a distal edge; an off-platter detection assembly comprising a light emission assembly having a light source and configured to emit a light beam along the first lateral edge of the weigh platter and above the surface; and a controller configured to determine an off-platter condition to identifying an interruption of the light beam and identifying a measured weight of the object resting at least partially on the weight of the platter being settled.  The light emission assembly includes an aperture positioned in front of the light source to focus the light beam into a narrow beam along the first edge of the weigh platter.  Such a barcode reader is neither disclosed nor suggested by cited references.  Even if a partial teaching may be found in other references, Examiner finds no grounds to combine them.  Corresponding method claims are also allowable. 

Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
October 19, 2022